Citation Nr: 9920010	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-13 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease with emphysema as a result of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1946 
through October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied service connection for 
chronic obstructive pulmonary disease with emphysema as a 
result of asbestos exposure.


REMAND

The Board initially notes that the veteran's claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran has submitted evidence in the form of his own 
statements and post service medical records that link his 
chronic obstructive pulmonary disease to his period of active 
service.

The veteran alleges that during the course of his twenty-
three years of military service, he was exposed to asbestos 
while serving on approximately ten ships.  Service medical 
records do not reveal that the veteran received treatment 
for, or that he ever complained of any respiratory problems.  
The record also contains post service medical records and 
correspondence from Timothy M. Meehan, D.O.  Dr. Meehan has 
diagnosed the veteran with chronic obstructive pulmonary 
disease and asbestosis.  Dr. Meehan is of the opinion that 
the latter condition is related to the veteran's exposure to 
asbestos in service.  Dr. Meehan formulated his opinion after 
reviewing a chest-x ray and CT scan, both performed in July 
1996.   

In January 1998, the veteran underwent a VA respiratory 
examination.  The veteran gave a history of being exposed to 
asbestos during his period of active service and a thirty-
eight year history of cigarette smoking.  The VA examiner 
diagnosed the veteran as having chronic obstructive pulmonary 
disease with emphysema, status post coronary artery bypass 
graft, sleep apnea and status post cigarette smoking.  The 
examiner made no notation regarding the probable etiology of 
the chronic obstructive pulmonary disease with emphysema.  
Because the VA examination report did not include a 
discussion regarding the etiology of the veteran's pulmonary 
condition, the RO referred the veteran's claims file for 
another VA medical opinion regarding the veteran's current 
pulmonary condition and specifically whether the condition is 
the result of in-service asbestos exposure.  

In January 1998, a VA physician issued a medical opinion 
indicating that in order to give a definitive diagnosis of 
asbestosis, a tissue biopsy must be performed.  In light of 
the veteran's extensive history of cigarette smoking, the 
physician noted that it was difficult to determine if the 
veteran's chronic obstructive pulmonary disease was related 
to asbestos exposure or to cigarette smoking.  Therefore, in 
his opinion, the veteran's diagnosis must remain chronic 
obstructive pulmonary disease with pulmonary emphysema.  In a 
June 1998 letter, Dr. Meehan concurred that making a 
definitive diagnosis of asbestosis would not be possible 
unless the veteran underwent a tissue biopsy.  

On a VA Form 9 (Appeal to Board of Veterans' Appeals) 
submitted in August 1998, the veteran indicated that he had 
not been provided with the opportunity to undergo a tissue 
biopsy with the VA and that he was amenable to undergoing 
this procedure.  In June 1999, the veteran's accredited 
representative submitted a VA Form 646 (Statement of 
Accredited Representation in Appealed Case) and reiterated 
that the veteran would undergo a biopsy, but had not been 
given the opportunity to do so.  Under these circumstances, 
the Board is of the opinion that an additional VA examination 
would help to determine the etiology of the veteran's 
pulmonary disorder and the necessity of a tissue biopsy.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be afforded an 
examination to ascertain the nature, 
severity and etiology of his pulmonary 
disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, but consideration should be 
given to a lung biopsy.  The examiner is 
specifically requested to review all 
pertinent records associated with the 
claims file, including service medical 
records, treatment records from Dr. 
Meehan, VA treatment records and VA 
examination reports, and to comment and 
offer an opinion concerning the etiology 
of the veteran's chronic obstructive 
pulmonary disease and whether he in fact 
has a pulmonary disorder as a result of 
in-service exposure to asbestos.  In 
connection with this review the examiner 
should consider the appropriateness and 
necessity of affording the veteran a lung 
biopsy for diagnostic purposes, and if so 
indicated, and the veteran continues to 
be willing to undergo such a procedure, 
he should be afforded the opportunity to 
undergo the procedure.  Because it is 
important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (1998), copies of all 
pertinent medical records in the 
veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










